DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically to the independent claims 1 and 3, the recited limitations “ the work machine in receipt delay time” is unclear to the examiner, specially the words “receipt delay” , the specification mentions the time is being divided by 2, however what is the significance of the time division or the purpose or the functionality is not clearly understood, therefore treating these claims on their merits is difficult for the Examiner. Examiner’s broadest reasonable interpretation is the signal is being within the configured signal delay algorithm to display the image. Further clarification is needed for the claims to be properly treated on their merits.
Further on claim 2, the recitation of “estimates a swing angle of a swing body of the work machine based on a swing speed of the swing body and the receipt delay time” is not understood by the Examiner and similar recitation as the independent claims of “receipt delay time” in combination with the estimated swing angle time make it even more unclear. A clarification would help to treat the claim on its merit. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cai et al (US 2017/0121946).


1.  Cai discloses a display control device, comprising: an image receiving unit that receives an image captured by an imaging device included in a work machine; and a display control unit that processes the image based on a movement amount of the work machine in receipt delay time of the image, and generates a display signal (para 0004-0006, FIG 1 and 3) images are captured and processed to be displays on the display by the processing unit and determined the surrounding obstacles and work for the working machine.


3. Cai discloses a display control method, comprising the steps of: receiving an image captured by an imaging device included in a work machine; and transmitting the image processed according to a movement amount of the work machine in receipt delay time of the image (para 0004-0006, FIG 1 and 3) images are captured and processed to be displays on the display by the processing unit and determined the surrounding obstacles and work for the working machine.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US 2017/0121946), in view of JP 2012107395, hereon JP ‘395. 

Regarding claim 2, Cai does not specifically disclose any swing angle calculating or estimation to coordinate with the video image signal, however JP ‘395 a relevant prior  art of record discloses monitoring and estimating swing angle of the working machine along with the image capturing apparatus (see fig 3); therefore it would have been obvious to ordinary skilled artisan prior to the applicant earliest priority date of this application to modify Cai by JP ‘395 to provide better timing accuracy for the working machine to be operated remotely. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619